                                   Case 8:20-cv-03658-PJM Document 1-1 Filed 12/17/20 Page 1 of 3
                                                          Exhibit A to the Complaint
Location: Bowie, MD                                                                                  IP Address: 108.45.66.132
Total Works Infringed: 25                                                                            ISP: Verizon Fios
 Work     Hashes                                                                 UTC          Site         Published      Registered   Registration
 1        Info Hash:                                                             12/02/2020   Vixen        11/20/2020     11/30/2020   PA0002266357
          C653ACC9CD18BCC149E52952199B0EB7887EE097                               02:29:19
          File Hash:
          7F1A1A9E65AD9F466AF46144FBCDFAABE27C64AC49136D7E98910C70177D28E0
 2        Info Hash:                                                             11/19/2020   Blacked      11/16/2020     11/30/2020   PA0002266360
          0EDD8424501F1B5B5B6A57F8667AB8C42D44DB9E                               18:40:36     Raw
          File Hash:
          A5C52D68CAB30DA1E566E7B990744FEB2669056CB56609CEFE131E17C64CA303
 3        Info Hash:                                                             11/17/2020   Vixen        02/28/2020     04/17/2020   PA0002251744
          D502097F590A42EBFEC1BAFE13B5D6D1122AF9A6                               12:20:21
          File Hash:
          033A772FA9953E2C818B0FD0AA0DE6E75B6D84745F83F2010A8606CD0E959BE8
 4        Info Hash:                                                             10/26/2020   Vixen        09/21/2017     10/10/2017   PA0002086168
          04DB9A2F298B8E053FF70CC3CC2D6BDD764EE5B3                               20:34:55
          File Hash:
          46461D7C5D41223438B18575B0658755E3B31C1289B232747285799B6D08B50D
 5        Info Hash:                                                             10/21/2020   Vixen        03/10/2018     04/17/2018   PA0002116743
          013873E826D04738D5F61FC7337D0227804C6E97                               21:30:39
          File Hash:
          74BFE94A22A1AE503CFC1932F5AD24D246D29B424A39F00629A536CC93B83BAF
 6        Info Hash:                                                             10/19/2020   Tushy        03/01/2020     04/15/2020   PA0002244962
          009F9C7775B1B08E12B938E7895905234F849C90                               21:55:13
          File Hash:
          0D295BBD50F5CFBA5900994BA8F45A048390521FD232EC6D662DCD2159635694
 7        Info Hash:                                                             10/04/2020   Blacked      10/03/2020     10/22/2020   PA0002261803
          7F7F8C77B005F1395F96284EC54E0B8B47B52B6D                               16:11:52
          File Hash:
          D904AA1F88C7A7CD122A05DBC80230E9C89977550F62C666B36FDF3007340AC2
 8        Info Hash:                                                             09/26/2020   Blacked      09/12/2020     09/29/2020   PA0002258684
          B37E3BECEC0D58E2B467EC72DA3602294CC976B0                               16:16:22
          File Hash:
          C812BCF38DD85E6335C1DA350D8322F59BB753C955A07C9B54D0F38A3494F9FD
                                Case 8:20-cv-03658-PJM Document 1-1 Filed 12/17/20 Page 2 of 3
Work   Hashes                                                             UTC          Site      Published    Registered   Registration
9      Info Hash:                                                         09/26/2020   Vixen     09/04/2020   09/22/2020   PA0002265929
       0B9F0763A47ED74E145F827AB37819CB9C261C0A                           01:42:58
       File Hash:
       EAEA569AB5525A45137278ECFFB0BAD1E0BC8ECCA1E7D3CFC9A9144C594C1E4C
10     Info Hash:                                                         09/26/2020   Blacked   09/19/2020   09/29/2020   PA0002258681
       3F3D8C773DDE90F0232FDD9FAF6C0504A72230BE                           01:40:42
       File Hash:
       8149D19B099535BEA628C18C18436DC368643D651AF357FFEFAB6647980024D3
11     Info Hash:                                                         08/12/2020   Blacked   07/25/2020   08/11/2020   PA0002252256
       30E3C5610542115383596B69D9D24250071E5734                           16:00:00
       File Hash:
       7C515B5F023A5BB71D35A3A323BAC5736B51C521139A3189D8D070EAF8E0997A
12     Info Hash:                                                         07/08/2020   Vixen     07/03/2020   07/16/2020   PA0002248578
       352E1770EDCD17DF94948CC4A7016001AA312E10                           17:12:02
       File Hash:
       8C7E83979A2BF1EB2091F10402386CAC0E52D4CD59FF4BBD714CE47DBE00362D
13     Info Hash:                                                         07/01/2020   Tushy     06/21/2020   08/03/2020   PA0002259102
       86643498823EBFABEFCF815BF06F0B536ADD1734                           15:03:00
       File Hash:
       3C12119AEE153C49602F8A589103AEBF6A7073822963C0E4C5790C775724EECC
14     Info Hash:                                                         06/23/2020   Blacked   06/22/2020   07/16/2020   PA0002248579
       8BBB775D02A684CE1AD35F7B74B10C2EE06D3D39                           18:10:46     Raw
       File Hash:
       DF4B0D288618658DC49EB26217CF1544419BC25A96680CB513E8090162FC6E52
15     Info Hash:                                                         06/18/2020   Tushy     04/16/2019   05/11/2019   PA0002173879
       6DCDC6EAEB4288950A7AEE7A59F3841F4B6116F3                           19:46:59
       File Hash:
       C8EA66A37C03FAF791D33F7F309896EC3428F556F32280AB19EE7437F7D4BAEB
16     Info Hash:                                                         05/26/2020   Blacked   05/25/2020   06/22/2020   PA0002245633
       7F779A9D8284440701F72B275752E3668CDBCCB7                           17:33:51     Raw
       File Hash:
       7D3192E9D7806075BD7916816DC9771E30741ACC903282A22FEEB98033F789D4
17     Info Hash:                                                         04/21/2020   Vixen     11/30/2017   01/04/2018   PA0002097470
       406CDCE86D0C2EB51D9A5ACEEAF62617F6F26FD5                           16:57:41
       File Hash:
       071E6A85CDBDCF71A30B603BAA8536524B466ECE480B2CE2FA99AB0154C1A18A
                                Case 8:20-cv-03658-PJM Document 1-1 Filed 12/17/20 Page 3 of 3
Work   Hashes                                                             UTC          Site      Published    Registered   Registration
18     Info Hash:                                                         04/21/2020   Vixen     04/24/2019   06/03/2019   PA0002178769
       C5C4DF37DA4883560C437AE41E7688C57B793CC1                           16:56:50
       File Hash:
       44BFF6B6524E730B5AB890297A44F5EB67A8C2756CAC5AF7B19FC4BB0A1EF65A
19     Info Hash:                                                         04/11/2020   Tushy     03/29/2020   04/15/2020   PA0002244963
       F268214B5C3CFBD32F81CD9B089B317C8AF1794D                           21:51:36
       File Hash:
       8AF821ADA0157939E048D106813087E9A744F93618C2621BF2A341134C054E7E
20     Info Hash:                                                         04/11/2020   Vixen     04/10/2020   05/05/2020   PA0002249031
       F04DA2227BA7E4D81BCC1FBD2F5B06AAF3043C6E                           15:28:45
       File Hash:
       4041A78B1CFF335F326E4263F2853FBAD608823C6616550D914E9027B2636BCF
21     Info Hash:                                                         03/11/2020   Vixen     03/09/2020   04/17/2020   PA0002246165
       8E81E3733F88F3EFA97B699A2C6B2F49F14B0658                           13:40:53
       File Hash:
       916A718F39932B31E104433757E2EF280B4B9BDC855F9EE911281650609EC0E4
22     Info Hash:                                                         03/07/2020   Vixen     03/04/2020   04/17/2020   PA0002246168
       9FB8DED7148BFEE5FD3FCF0C8563B2D0EEDA63C4                           22:31:17
       File Hash:
       EAF054705344246A6D5672710D5DFA134C1943842483B21FD62F9971C6B03CEE
23     Info Hash:                                                         03/02/2020   Blacked   02/24/2020   03/18/2020   PA0002241627
       BCC18BD6272372F3CFC59A1BE674F61C4788F0CB                           16:15:29
       File Hash:
       8A56C37DE8CCCDAA7BBD3EDFA4DC0F49439A4A4CCE0BED2C6768E4FC69BA25C0
24     Info Hash:                                                         02/23/2020   Blacked   02/14/2020   03/18/2020   PA0002241448
       495A989A8CF6419323B28D5DD9382FA560724668                           00:40:09
       File Hash:
       47593DA825F7E009DDDAFC9CE9441BCF2700161C4B34D88DAB2AD0E59273C81B
25     Info Hash:                                                         02/20/2020   Blacked   02/19/2020   03/18/2020   PA0002241617
       5E4B7412B17A75CC358CD08A5E014FE259CD0D1D                           13:01:10
       File Hash:
       9887B265BC89193EA03348CE5C77ABABBCAB6958DF7242AD89DE320411F8327E
